Citation Nr: 0844593	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  08-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for right shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a right shoulder 
disability and assigned a 20 percent evaluation effective 
September 14, 1989.  The veteran subsequently perfected an 
appeal of this issue.

In August 2008, the RO sent the veteran a letter advising him 
that his requested travel board hearing was scheduled in 
September 2008.  The veteran failed to report for the 
hearing.  Subsequent correspondence indicates that the 
veteran was physically unable to appear at the hearing and it 
was requested that the enclosed statement be accepted in lieu 
of a hearing.  As such, the hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.702 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Supplemental Statement of the Case (SSOC) was most recently 
furnished on the appeal issue on July 9, 2008.  On July 24, 
2008, a statement was received from the veteran, which listed 
VA medical centers (VAMC) in Leavenworth, Kansas and St. 
Louis, Missouri.  It is unclear whether he is currently 
receiving treatment for his shoulder at these facilities.  He 
also submitted an authorization for release of medical 
records from Dr. Y. at the Platte Medical Center.  It does 
not appear that these records were requested.

In September 2008, the RO received additional records from 
VAMC Leavenworth.  However, it appears that these records 
were not associated with the claims file prior to its 
transfer to the Board and they were subsequently received by 
the Board in October 2008.  Review of these records shows 
complaints and objective findings related to the right 
shoulder.  Pursuant to regulation, any additional pertinent 
evidence received by the Board that has not already been 
considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for initial review unless there has 
been a waiver of such referral by the claimant.  38 C.F.R. § 
20.1304 (2008).  The veteran has not waived AOJ consideration 
of this evidence.  The Board therefore finds that this case 
must be remanded to the AMC for initial consideration of the 
new evidence.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and verify whether 
he is currently receiving treatment for 
his right shoulder at VAMC Leavenworth 
and VAMC St. Louis.  If so, identified 
records should be obtained.   

2.	Request records pertaining to the 
veteran's right shoulder from the 
Platte Medical Center.  If a current 
authorization is required, it should be 
requested from the veteran.  All 
records obtained or any responses 
received should be associated with the 
claims file.

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement 
to an initial evaluation greater than 
20 percent for right shoulder 
disability.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




